DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer US 2012/0082173.
Regarding claim 1, Fischer discloses an electronic device comprising: a time display unit configured to display time (60, 66); a communicator configured to wirelessly connect to a base station (74); and a controller configured to execute (68): a base station information acquisition process to acquire unique base station information from the connected base station [0020]-[0026],[0030], an acquired information evaluation process to determine whether to acquire time zone-related information based on the base station information [0025]-[0026],[0030], a time zone information acquisition process to acquire time zone-related information based on the base station information when the acquired information evaluation process determines to acquire time zone-related information, [0025]-[0026],[0030]and a time correction process to correct a displayed time based on the acquired time zone-related information. [0025]-[0026],[0030]  


s 1, 4-6, 9, 10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito US 2002/0181333.
Regarding claim 1, Ito discloses an electronic device comprising: a time display unit configured to display time (Fig. 3A-3D); a communicator configured to wirelessly connect to a base station (12); and a controller configured to execute (24): a base station information acquisition process to acquire unique base station information from the connected base station [0128],[0129] (step 110), an acquired information evaluation process to determine whether to acquire time zone-related information based on the base station information (step 111 [0196]), a time zone information acquisition process to acquire time zone-related information based on the base station information when the acquired information evaluation process determines to acquire time zone-related information, (step 112-114) and a time correction process to correct a displayed time based on the acquired time zone-related information, (step 115-116).
Regarding claim 4, Ito discloses an electronic device, further comprising: time difference information storage configured to relationally store location information and time difference information (see Fig. 2); and the controller is configured to: execute, as the time zone information acquisition process: a location information acquisition process to output the base station information through the base station to a network [0013],[0120],[0121],[0128], and acquire location information of the base station from a location information server connected to the network and storing location information relating the base station information to the base station [0128]-[0132], and a time difference information acquisition process to acquire from the time difference information storage time difference information corresponding to the acquired location information of the base station; and correct, as the time correction process [0142]-
Regarding claim 5, Ito discloses an electronic device, wherein: the controller is configured to: execute, as the time zone information acquisition process: a location information acquisition process to output - 58 - the base station information through the base station to a network  [0013],[0120],[0121],[0128], and acquire location information of the base station from a location information server on the network and storing location information relating the base station information to the base station [0128]-[0132], and a time difference information acquisition process outputting the base station location information through the base station to the network, and acquiring time difference information of the location information from a time zone server connected to the network and storing the location information and time difference information corresponding to the location information [0142]-[0145]; and correct, as the time correction process: the displayed time using the time difference information acquired in the time difference information acquisition process [0146].  
Regarding claim 6, Ito discloses an electronic device, wherein: the controller is configured to: execute, as the time zone information acquisition process: a time difference information acquisition process outputting the base station location information through the base station to the network, and acquiring time difference information of the base station from a base station time difference information server connected to the network and storing the base station information and time difference information corresponding to the base station information [0142]-[0145]; and correct, as the time correction process: the displayed time using the time difference information acquired in the time difference information acquisition process [0146].  

Regarding claim 10, Ito discloses an electronic device, further comprising: an operating unit (18); and the controller configured to reset the previously set time zone and correct the displayed time when a previously set operation of the operating unit is executed after the displayed time is corrected based on time zone-related information acquired in the time zone information acquisition process (i.e. automatic mode) [0144]-[0151]. 
Regarding claim 16, Ito discloses a method of correcting a time displayed on a time display of an electronic device based on acquired time zone-related information, the method comprising: wirelessly connecting the electronic device to one of a plurality of base stations (i.e. base stations in different locations corresponding to different area location information [0128],[0129]) ; acquiring unique base station information from the connected one base station  [0128],[0129] (step 110); determining whether to acquire time zone-related information based on the base station information (step 111 [0196]); acquiring time zone-related information based on the base station information when it is determined to acquire time zone-related information (step 112-114); and correcting the time displayed based on the acquired time zone-related information (step 115-116).  
Regarding claim 17, Ito discloses the method, further comprising:  - 62 - storing previously acquired base station information for the connected one base station; and determining not to acquire the time zone-related information when the acquired base station information for the 
Regarding claim 18, Ito discloses the method, further comprising: manually selecting a condition on the electronic device for acquiring the time zone-related information and correcting the time displayed (i.e. both times coinciding with each other step 161), see Fig. 10 [0234]-[0237].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Ito.
Regarding claim 2, Fischer discloses the electronic device, further comprising: storage configured to store previously acquired base station information (68, see Fig. 4 [0023] i.e. predefined time stamp/reference timestamp); and when the base station information acquired through the communicator, and the previously acquired base station information stored in the storage, match in the acquired information evaluation process (i.e. see Fig. 4 [0023],[0026] compare A to B).
Fischer does not disclose the controller is configured to determine in the acquired information evaluation process to not acquire time zone-related information.

Therefore, it would have been obvious toa person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer as suggested by Ito because doing so helps reduce the consumption of power of the device and save battery life.
Regarding claim 3, Fischer discloses the electronic device, further comprising: storage configured to relationally store previously acquired base station information and time difference information; (68, see Fig. 4 [0023] i.e. predefined time stamp/reference timestamp) and when the base station information acquired in the base station - 57 - information acquisition process is included in previously acquired base station information stored in the storage, the controller is configured to (i.e. see Fig. 4 [0023],[0026] compare A to B):
Fischer does not disclose the controller determines, in the acquired information evaluation process, to not acquire time zone-related information, and adjust, in the time correction process, the displayed time using related time difference information stored in the storage.
However, Ito discloses an electronic device which determines, in the acquired information evaluation process, to not acquire time zone-related information, and adjust, in the time correction process, the displayed time using related time difference information stored in the storage.  (i.e. in the automatic mode [0144]-[0151]).  
Therefore, it would have been obvious toa person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer as suggested by .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Fujisawa US 2016/0259304 and alternatively Ito in view of Fujisawa.
Regarding claim 11, Fischer and Ito individually disclose the electronic device as described in the paragraphs above.
Fischer and Ito do not disclose the electronic device further comprising: a generator configured to generate power; and a storage battery that is charged by the generator.
However, Fujisawa discloses an electronic device, further comprising: a generator configured to generate power (25); and a storage battery (24) that is charged by the generator [0023]-[0024],[0116].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer and alternatively to modify Ito as suggested by Fujisawa because doing so prolongs the life of the battery of the electronic device. 
Regarding claim 12, the combinations of Fischer and Fujisawa and Ito and Fujisawa individually disclose the electronic device as described in the paragraphs above.
The combinations of Fischer and Fujisawa and Ito and Fujisawa do not disclose the device wherein, the controller is configured to regularly execute the base station information acquisition process, and when power is not generated by the generator for a 
However, Fujisawa further discloses an electronic device wherein a controller is configured to regularly execute the base station information acquisition process, and when power is not generated by the generator for a specific time, the controller is configured to stop or reduce an execution frequency of the regular base station information acquisition process, see  [0147]-[0150].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer and Fujisawa and alternatively to modify Ito and Fujisawa as suggested by further teachings of Fujisawa because doing so helps reduce the power consumption and prolong the life of the electronic device by only allowing reception when there is sufficient power.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Fujisawa.
	Regarding claim 19, Ito discloses the method as described in the paragraphs above.
Ito does not disclose the method further comprising: periodically charging a storage battery included in the electronic device with a generator included in the electronic device; and when power is not generated by the generator for a specific time period, stopping or reducing an execution frequency of acquiring the unique base station information.
However, Fujisawa discloses a method for an electronic device, further comprising: periodically charging a storage battery (24) included in the electronic device 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to include a generator, storage battery and method limitations as suggested by Fujisawa because doing so helps reduce the power consumption and prolong the life of the electronic device by only allowing reception when there is sufficient power.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Ono US 2014/0192624 and alternatively Ito in view of Ono.
Regarding claim 13, Fischer and Ito individually disclose the electronic device as described in the paragraphs above.
Fischer and Ito do not disclose the electronic device wherein: the controller is configured to regularly execute the base station information acquisition process.
However, Ono discloses an electronic device, wherein: the controller is configured to regularly execute the base station information acquisition process [0039].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer and alternatively to modify Ito as suggested by Ono because doing so helps to improve the accuracy of the time information displayed by the electronic device.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Kato US 2018/0288093 and alternatively Ito in view of Kato.
Regarding claim 14, Fischer and Ito individually disclose the electronic device as described in the paragraphs above.
Fischer and Ito do not disclose the electronic device wherein: the communicator is configured to connect to the base station by a Low-Power Wide-Area Network standard.
However, Kato discloses an electronic device, wherein: the communicator is configured to connect to the base station (4) by a Low-Power Wide-Area Network standard, see [0007], [0034] Fig. 5A, element 6
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer and alternatively to modify Ito to have the communicator configured to connect via Low-Power Wide-Area Network as suggested by Kato because doing so allows the device of such sort to be suitable for connection in Internet of Things.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Kato.
Regarding claim 20, Ito discloses the method as described in the paragraphs above.
Ito does not disclose the method further comprising: using a Low-Power Wide-Area Network standard to wirelessly connect the electronic device to the connected one base station.
However, Kato discloses a method comprising: using a Low-Power Wide-Area Network standard to wirelessly connect the electronic device to the connected one base station.  [0007], [0034] Fig. 5A, element 6
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Huang US 2013/0165142.
Regarding claim 15, Ito discloses a time correction system comprising: relationally storing: unique base station information related to the base stations (i.e. area location information [0128],[0129]), and information related to a time zone of each base station (i.e. time differences [0129],[0130]), and an electronic device (10) configured to wirelessly connect to the base stations (via 12), wherein: the electronic device has: a time display unit configured to display time (Fig. 3A-3D); a communicator configured to wirelessly connect to the base stations (12); and a controller (24) configured to execute: a base station information acquisition process to - 61 - acquire unique base station information from the connected base station [0128]-[0131], an acquired information evaluation process to determine whether to acquire time zone-related information based on the base station information (step 110-113), a time zone information acquisition process to acquire time zone-related information based on the base station information when the acquired information evaluation process determines to acquire time zone-related information (step 114), and a time correction process to correct a displayed time based on the acquired time zone-related information (step 115); and the server is configured to output, when the base station information is received from the electronic device, information related to 
Ito does not disclose multiple base stations connected through a network, a server operatively associated with the network.
However, Huang discloses an area location device, which comprises multiple base stations (105) connected through a network [0025], a server operatively associated with the network [0006].
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Ito as suggested by Huang because doing so allows the device to be able to accurately keep time and easily detect a different time zone from a location change.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or reasonably suggest without impermissible hindsight an electronic device, wherein: the controller, in the time zone information acquisition process, - 59 - is configured to execute the time correction process when the same time difference information is acquired multiple times consecutively in combination with the remaining limitations of the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844